Citation Nr: 0302721	
Decision Date: 02/12/03    Archive Date: 02/19/03	

DOCKET NO.  00-22 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran's application for waiver of recovery of 
an overpayment of improved disability pension benefits in the 
amount of $2,341 was timely submitted.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from July 1951 until 
May 1952.  

This matter arises from a June 2000 decision by the Committee 
on Waivers and Compromises of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in 
which it was determined that the veteran's request for waiver 
of recovery of a pension overpayment had not been timely 
filed.  See 38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. 
§ 1.963(b)(2) (2002).  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

Following preliminary review, the Board remanded the case to 
the RO in October 2002 for further action and adjudication.  
That was accomplished and the case was returned to the Board 
on December 17, 2002 for further appellate consideration.


FINDINGS OF FACT

1.  The veteran was first awarded improved disability pension 
benefits based upon no countable income effective August 1, 
1991.  His spouse was added to his pension award effective 
June 1, 1992; the veteran continued to receive improved 
disability pension benefits at the maximum rate payable for a 
veteran with a spouse and no entitlement to special monthly 
pension because he reported that he had no countable income.  

2.  VA learned that the veteran had received unearned income 
during calendar year 1995.  After duly notifying the veteran, 
action was taken by VA on July 10, 1998 to reduce the 
veteran's pension benefits retroactively for the period 
beginning February 1, 1995 and ending January 31, 1996.  An 
overpayment in the amount of $2,341 ensued.  The veteran was 
notified of the overpayment and of his right to request 
waiver of recovery thereof by letter from VA dated July 25, 
1998.  

3.  The veteran's request for waiver of recovery of the 
overpayment of VA improved disability pension benefits was 
received by VA on May 10, 2000.


CONCLUSION OF LAW

The veteran's request for waiver of recovery of the 
overpayment of improved disability pension benefits in the 
amount of $2,341 was not timely submitted.  38 U.S.C.A. 
§ 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran ultimately seeks waiver of indebtedness to VA in 
the amount of $2,341.  As a predicate matter, the Board must 
determine whether the waiver request was timely filed.

In the interest of clarity, the Board will initially 
determine whether this case has been appropriately developed 
for appellate purposes.  The pertinent law and facts will 
then be briefly set forth.  The Board will then analyze the 
case and render a decision.

Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002) expanded the duty of VA to notify the 
appellant and his or her representative and enhanced VA's to 
assist an appellant in developing information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45620 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. § 3.159 (2002)].  VA stated that "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

The United States Court of Appeals for Veterans Claims (the 
Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).   The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) also  appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  Thus, for purposes of this determination, the 
Board will assume that the VCAA is potentially applicable to 
this appeal.  However, because as explained above the law, 
rather than the facts in this case, is dispositive, the 
enactment of the VCAA has no practical impact upon the 
Board's decision.  See Dela Cruz v. Principi, 15 Vet. App. 
193 (2001).  

In pertinent part, the VCAA alters the legal landscape in two 
significant respects.  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See VCAA, § 3(a), (codified at 38 U.S.C.A. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a) (codified at 38 U.S.C.A. § 5103A).  



Notice

VA must notify the appellant of evidence and information 
necessary to substantiate his claim, inform him whether he or 
VA bears the burden of producing or obtaining that evidence 
or information, and inform him of his appellate rights.  
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. § 3.159(b) (2002)]); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Here, the appellant was issued a statement of the case and a 
supplemental statement of the case that informed him of the 
evidence used in conjunction with his claim, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  Thus, the appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim, and he was given an opportunity to 
submit additional evidence in support of his claim.  

In communications with VA, the veteran has indicated that he 
was initially unaware of the requirement that waiver requests 
be filed within 180 days.  In essence, the veteran has 
indicated that he has no additional evidence to submit, such 
as a photocopy of a timely filed waiver request.  Because the 
evidentiary record is complete, the obligation under the VCAA 
for VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is 
moot.  There is no outstanding duty on the part of VA to 
inform the appellant that any additional information or 
evidence is needed.  
  
Duty to assist

The record indicates that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable disposition of the issue on appeal has been 
obtained.  In particular, the Board remanded the case in 
October 2002 for the express purpose of acquiring evidence 
necessary to complete the record.  The veteran and his 
representative have been afforded ample opportunity to 
present evidence and argument in support of his claim.

The Board finds that no useful purpose would be served in 
remanding this matter to the RO for more development. As the 
Court recently stated, "The VCAA is a reason to remand many, 
many claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Relevant Law and Regulations

A request for waiver of pension indebtedness shall only be 
considered if made within 180 days following the date of 
notice of the indebtedness to the debtor.  The 180-day period 
may be extended if the individual requesting waiver 
demonstrates that, as a result of error by VA or postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in his receipt of the 
notification of the indebtedness and his right to request 
waiver thereof beyond the time customarily required for 
mailing.  If the debtor does not substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
debtor's actual receipt of the notice of indebtedness.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  

Factual Background

The record indicates that the veteran was awarded improved 
disability pension benefits based on no countable income 
effective August 1, 1991.  His spouse subsequently was added 
to his award effective June 1, 1992.  Various eligibility 
verification reports submitted by the veteran indicated that 
he had no countable income.  However, VA learned that the 
veteran had received countable income during 1995.  His rate 
of improved disability pension was recomputed 
retroactively for the period from February 1, 1995 to 
January 31, 1996, and the overpayment at issue ensued.  

By letter dated July 25, 1998, VA's Debt Management Center in 
St. Paul, Minnesota, informed the veteran of the overpayment 
at issue.  Among other things, the veteran was informed of 
his right to request waiver of the debt.  He was specifically 
informed that his right to request waiver would expire 180 
days following that notification. 

The veteran's request for waiver of recovery of the 
overpayment at issue was  received by VA on May 10, 2000.  


Analysis

The record indicates that the veteran was informed of the 180 
filing period by letter from VA dated July 25, 1998.  
Notwithstanding this, the veteran's request for waiver of 
recovery of the overpayment at issue was not received until 
May 10, 2000.  This is well beyond the 180-day time limit 
permitted by law. 

The veteran contends that his waiver request should be 
considered timely in this case.  In essence, he asserts that 
he was unaware of his right to request such a waiver.  He 
further contends that waiver of recovery of the overpayment 
in this case would be consistent with the principles of 
equity and good conscience.  

The veteran has not contended that he did not receive VA's 
July 25, 1998 notification letter.  Moreover, a review of the 
record indicates that that correspondence was sent to the 
veteran's address of record at that time.  Nor does the 
record indicate that the correspondence was returned for any 
reason.  

There is a presumption of administrative regularity with 
respect to the actions of government officials.  "The 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992), [quoting United States 
v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)].  While the 
Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.

In this case, these is no indication that the veteran was not 
appropriately and timely informed of the 180 filing rule.  
Indeed, he does not contend otherwise.  In the absence of 
clear evidence to the contrary, the presumption of regularity 
is for application in this case.  See Mindenhall v. Brown, 
7 Vet. App. 271 (1994).  

In addition, the veteran has not contended that he failed to 
receive the July 25, 1998 correspondence from VA because of 
circumstances beyond his control.  

Absent evidence of error by either VA or postal authorities 
or evidence that circumstances existed beyond the veteran's 
control that delayed his receipt of the notification of the 
indebtedness and his right to request waiver thereof beyond 
the time frame customarily required for mailing (including 
forwarding), there is no legal basis upon which to predicate 
a grant of the benefit sought on appeal.  

To the extent that the veteran pleads ignorance of the 180 
day rule, the Board further observes that, even if the 
veteran did not read the instructions from VA, persons 
dealing with the Government are charged with knowledge of 
federal statutes and lawfully promulgated agency regulations 
"regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991) [citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-85; 68 S.Ct. 1, 3; 92 L.Ed. 10 (1947)].

In short, because the veteran failed to file a request for 
waiver of pension overpayment within the required 180 day 
period, his appeal must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Additional Comment

The veteran has requested waiver of the charged indebtedness 
based on the principle of equity and good conscience.  
However, as explained above because his waiver request was 
not filed within the statutory 180 day period, the standard 
of equity and good conscience may not be considered.  See 
38 U.S.C.A. § 5302(a).   

ORDER

Because the veteran did not timely apply for waiver of 
recovery of the overpayment of improved disability pension 
benefits in the amount of $2,341, the appeal is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

